Case: 19-14185   Date Filed: 05/27/2020   Page: 1 of 7



                                                         [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-14185
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:19-cv-60900-RKA



STEVE WEIL,

                                                            Plaintiff-Appellant,

                                  versus

CAROL-LISA PHILLIPS,
CARLOS A. RODRIGUEZ,
WILLIAM J. HAURY, JR.,
SANDRA PEARLMAN,
THOMAS LYNCH, et al.,
                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (May 27, 2020)

Before WILSON, LUCK, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 19-14185     Date Filed: 05/27/2020   Page: 2 of 7



      Steve Weil appeals the district court’s dismissal of his second amended

complaint for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii). We affirm.

        FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      Weil alleged in his complaint that six state court judges, along with other state

actors, violated his due process and equal protection rights and committed civil theft,

obstruction of justice, and conspiracy related to the adjudication of a state court

breach of contract action against him. Weil moved to proceed in forma pauperis,

but the district judge dismissed Weil’s complaint without prejudice for failure to

state a claim under § 1915(e)(2)(B)(ii). Specifically, the district judge found that

Weil’s complaint was a shotgun pleading, “contain[ing] multiple counts [where]

each count adopt[ed] the allegations of all preceding counts.”

      Weil moved for reconsideration and attached his amended complaint. The

district judge, without explanation, denied the motion. Weil moved to disqualify the

district judge, withdrew his first amended complaint, and filed a second amended

complaint listing the district judge as a defendant. The district judge recused

himself. A successor district judge found that Weil’s second amended complaint

suffered the same flaws and dismissed the complaint. Weil moved to set aside the

order, and to disqualify the successor district judge. The successor district judge

recused herself.   The second successor district judge refused to set aside the

dismissal. Weil appealed.


                                          2
                Case: 19-14185    Date Filed: 05/27/2020    Page: 3 of 7



                                   DISCUSSION

      Weil argues that the district court erred in dismissing his second amended

complaint for failure to state a claim. In particular, he argues that his complaint was

not a shotgun pleading because “there are [twenty] defendants named in the

complaint, [and it] is impossible to adequately put those [defendants] on notice that

there’s a claim upon which . . . relief [can be granted] without being somewhat

complicated.”

      We review de novo a district court’s dismissal under § 1915(e)(2)(B)(ii) for

failure to state a claim, accept the allegations in the complaint as true, and apply the

same standards that govern dismissals under Federal Rule of Civil Procedure

12(b)(6). Evans v. Ga. Reg’l Hosp., 850 F.3d 1248, 1253 (11th Cir. 2017). To

survive a rule 12(b)(6) motion to dismiss, “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).            This “requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Twombly, 550 U.S. at 555. The complainant must “plead[] factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft, 556 U.S. at 678.




                                           3
               Case: 19-14185     Date Filed: 05/27/2020     Page: 4 of 7



      When we have a pro se complainant, as here, we give a “liberal construction

to which pro se pleadings are entitled.” Holsomback v. White, 133 F.3d 1382, 1386

(11th Cir. 1998). But this leeway is not limitless. We cannot serve as “de facto

counsel for a party, or . . . rewrite an otherwise deficient pleading in order to sustain

an action.” Campbell v. Air Jamaica Ltd., 760 F.3d 1165, 1168–69 (11th Cir. 2014)

(citation omitted).

      Shotgun pleadings do not adhere to these basic requirements. Estate of Bass

v. Regions Bank, Inc., 947 F.3d 1352, 1358 (11th Cir. 2020); see also Anderson v.

Dist. Bd. of Trs. Cent. Fla. Cmty. Coll., 77 F.3d 364, 366–67 (11th Cir. 1996) (noting

that a shotgun pleading does not satisfy the pleading requirements of the Federal

Rules of Civil Procedure). They “fail . . . to give the defendants adequate notice of

the claims against them and the grounds upon which each claim rests.” Weiland v.

Palm Beach Cty. Sheriff’s Off., 792 F.3d 1313, 1323 (11th Cir. 2015). In Weiland,

we identified four categories of shotgun pleadings. Id. at 1321. A complaint is a

shotgun pleading if it: (1) “contain[s] multiple counts where each count adopts the

allegations of all preceding counts, causing each successive count to carry all that

came before and the last count to be a combination of the entire complaint”; (2) “is

. . . replete with conclusory, vague, and immaterial facts not obviously connected to

any particular cause of action”; (3) does not “separat[e] into a different count each

cause of action or claim for relief”; or (4) “assert[s] multiple claims against multiple


                                           4
               Case: 19-14185     Date Filed: 05/27/2020   Page: 5 of 7



defendants without specifying which of the defendants are responsible for which

acts or omissions, or which of the defendants the claim is brought against.” Id. at

1321–23.

      We conclude, as the district court did, that Weil’s complaint failed to state a

claim because it was a shotgun pleading. Weil’s complaint, boiled down, is an

across-the-board allegation that every defendant conspired against him in allowing

his state-court adversary to submit a sham pleading. In his complaint, after he

discussed general allegations against the defendants, Weil divided his complaint into

sections addressing specific allegations against each defendant.          But the first

paragraph of each section “adopt[ed] and realleg[ed]” every antecedent allegation in

the complaint. “By the time a reader of the pleading gets to the final [section], it is

exceedingly difficult, if not impossible, to know which allegations pertain to that

[section] (according to its label), to separate the wheat from the chaff.” See Keith v.

DeKalb Cty., 749 F.3d 1034, 1045 n.39 (11th Cir. 2014). Weil’s complaint failed

to notify each defendant of the specific claims against him or her and the grounds

upon which each claim rests. See Weiland, 792 F.3d at 1323.

      Weil’s argument––that, given the number of defendants, it was impossible for

his complaint to put them all on notice––is meritless. It is Weil’s responsibility to

“plead[] factual content that allows the court to draw the reasonable inference that

[each] defendant is liable for the misconduct alleged.” Ashcroft, 556 U.S. at 678;


                                          5
                Case: 19-14185      Date Filed: 05/27/2020     Page: 6 of 7



see also Anderson, 77 F.3d at 367 (“Experience teaches that, unless cases are pled

clearly and precisely, issues are not joined, discovery is not controlled, the trial

court’s docket becomes unmanageable, the litigants suffer, and society loses

confidence in the court’s ability to administer justice.”). Although the district court

was required to liberally construe Weil’s pro se complaint, it was not required to

rewrite Weil’s complaint to allege a proper claim for relief. See Campbell, 760 F.3d

at 1168–69. The district court explicitly told Weil the problem with his complaint

and gave him an opportunity to amend it to fix the problem, but, instead, he did the

same thing––alleging a shotgun pleading––in his second amended complaint. See

Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1295 (11th Cir. 2018) (“In the special

circumstance of non-merits dismissals on shotgun pleading grounds, we have

required district courts to sua sponte allow a litigant one chance to remedy such

deficiencies. . . . In these cases, even if the parties do not request it, the district court

should strike the complaint and instruct [the plaintiff] to replead the case . . . . This

initial repleading order comes with an implicit notion that if the plaintiff fails to

comply with the court’s order—by filing a repleader with the same deficiency—the

court should strike his pleading or . . . dismiss his case . . . .” (internal quotation

marks and citations omitted)). For these reasons, we affirm the district court’s

dismissal of Weil’s complaint.




                                             6
                Case: 19-14185       Date Filed: 05/27/2020      Page: 7 of 7



       AFFIRMED.1




       1
          Weil moved to disqualify a member of this court who is not involved in the disposition
of this appeal. We deny the motion as moot.
                                               7